Considering the petition of relator, the evidence taken at the hearing in the trial court and the response filed by the trial judge and district attorney.
It is ordered that the stay order issued herein on July 17, 1972 be and the same is vacated and set aside.
It is further ordered that the order of July 13, 1972, signed and issued by the Honorable Wallace A. Edwards, Judge of the Twenty-Second Judicial District Court, *609Parish of St. Tammany, transferring relator Billy J. Taylor from the St. Tammany Parish Jail to the State Penitentiary at Angola be and the same is hereby vacated and set aside.
It is further ordered that the Honorable Wallace A. Edwards, Judge, issue a writ to the Sheriff of St. Tammany Parish commanding him to convey the said Billy J. Taylor to the jail of the Parish of East Baton Rouge, there to remain until discharged in due course.
The Sheriff of the Parish of East Baton Rouge shall keep the prisoner safe and secure, and subject to all orders and decrees issuing from the Judge of the Twenty-Second Judicial District Court, Parish of St. Tammany.
The Sheriff of the Parish of East Baton Rouge shall receive, for the maintenance of the prisoner, the same compensation now allowed by law for the keeping and feeding of prisoners, which shall be paid by the Parish of St. Tammany.
It is further ordered, that the appeal of the said Billy J. Taylor be set to be heard by preference and priority on the docket of this Court.